Order entered October 15, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-00966-CV

                        IN THE MATTER OF L.W., A JUVENILE

                     On Appeal from the 304th Judicial District Court
                                  Dallas County, Texas
                         Trial Court Cause No. JD-18-01485-W

                                          ORDER
       Before the Court is appellant’s October 14, 2019 motion for an extension of time to file

his brief on the merits. We GRANT the motion and extend the time to Monday, November 4,

2019. We caution appellant that further extension in this accelerated appeal will be strongly

disfavored.


                                                    /s/   BILL WHITEHILL
                                                          JUSTICE